 



EXHIBIT 10.C
Second Amendment to
Amended and Restated Employment Agreement
For Code Section 409A
     This Second Amendment to the Amended and Restated Employment Agreement
(this “Second Amendment”) by and between Viad Corp, a Delaware corporation (the
“Company”), and Robert H. Bohannon (the “Executive”) amends the Amended and
Restated Employment Agreement, effective as of April 1, 2006 (“Employment
Agreement”) and,
     WHEREAS, the parties hereto wish to amend the Employment Agreement for
purposes of compliance with the requirements of Internal Revenue Code
Section 409A (“Section 409A”);
     NOW, THEREFORE, in consideration of the mutual execution hereof and other
good and valuable consideration, the parties hereto agree, effective as of
April 1, 2006, as follows:

  1.   The first sentence of Section 5(a) of the Employment Agreement shall be
amended by deleting the phrase “within 90 days after the Date of Death or
Disability Termination” and replacing it with “no later than 75 days after the
Date of Death or Disability Termination (“Disability” shall be defined as
provided in Section 409A.)”     2.   The first sentence of Section 5(b) of the
Employment Agreement shall be amended by deleting the phrase “provide the
Executive with outplacement services, the scope and provider of which shall be
selected by the Executive in the Executive’s sole discretion” and replacing it
with “provide the Executive with reasonable outplacement services for a period
of no more than two years or until Executive’s placement with a new employer,
whichever is earlier.”     3.   A new section 5(e) shall be added as follows:
“Compliance with Internal Revenue Code Section 409A. Notwithstanding any other
provision of this Agreement to the contrary, any payment pursuant to this
Agreement, including but not limited to, medical benefits, in-kind benefits
(office space and equipment, administrative assistant, and leased automobile)
and/or severance pay in connection with a separation from service will be
administered in accordance with all applicable exemptions from the deferred
compensation requirements of Section 409A and, therefore, shall not be delayed
pursuant to the six-month delay rule of Section 409A. To the extent that any
payment herein does not qualify for any such exemption from Section 409A, such
payment shall meet the requirements of Section 409A by satisfying the following
conditions:

  (i)   such payment must be provided pursuant to an objectively determinable
and non-discretionary definition;     (ii)   such payment must be provided
during an objectively specified period;     (iii)   the amount of payment in any
one taxable year may not affect the amount of payment in another taxable year;  
  (iv)   any reimbursement of expenses or payment shall be made on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred;     (v)   any right to reimbursement or in-kind benefit is
not subject to liquidation for cash or exchange for another benefit;     (vi)  
consistent with the foregoing, medical benefits shall be provided pursuant to
the terms of the Viad Corp Limited Executive Medical Plan for the lifetime of
the Executive and spouse (and dependent children until age 19 or age 25 if
documented full-time students), in-kind benefits of office space and equipment,
administrative assistant and leased automobile shall be for no longer than a
period of 5 years from the date of separation and shall be comparable to such
similar in-kind benefits provided to the previous Chairman of the Board; and    
(vii)   if it is determined that Executive is a Key Employee any payment of
deferred compensation due to a separation from service within the meaning of
Section 409A shall commence no earlier than 6 months following separation from
service and, beginning the seventh month following separation from service, the
Executive shall be paid the aggregate amount in a single sum without interest.
“Key Employee” means an employee who, on December 31st of any preceding year
meets the requirements of Internal Revenue Code Section 416 (as applied under
Code Section 409A) and is considered a “Key Employee” for the applicable
12 month period from April 1st to March 31st of the following year. “

 



--------------------------------------------------------------------------------



 



     Except as expressly modified by this Second Amendment, the Employment
Agreement shall be and remain in full force and effect in accordance with its
terms and shall constitute the legal, valid and binding obligations of the
parties. This Second Amendment, the First Amendment and the Employment Agreement
are the complete agreement of the parties and supersede all other prior
agreements and oral and written representations concerning its subject matter.
     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization of its Board of Directors, the Company has
caused this Agreement to be executed in its name and on its behalf, all as of
the day and year first above written.

                  /s/ Robert H. Bohannon       Robert H. Bohannon           

            VIAD CORP
      By   /s/ Scott E. Sayre         Scott E. Sayre        Vice President &
General Counsel     

2